 

Exhibit 10.1

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE EASTERN DISTRICT OF VIRGINIA

 

Richmond Division

 



IN RE: STAR SCIENTIFIC, INC. )   SECURITIES LITIGATION )     ) Master File No.
3:13cv183 (JAG)   )  

 



MEMORANDUM OF UNDERSTANDING REGARDING SETTLEMENT

 

Defendant Rock Creek Pharmaceuticals, Inc. (“Rock Creek”) and Defendant Jonnie
Williams (“Williams”) have reached an agreement as to the indemnification issues
pertaining to the representation of Williams by McGuireWoods LLP and Steptoe and
Johnson LLP as follows:

 

As to McGuireWoods LLP

 



1.Rock Creek shall pay McGuireWoods a sum of $300,000 no later than May 29,
2015;

 



2.Rock Creek shall pay McGuireWoods a monthly sum of $45,000 as to McGuireWoods’
claimed outstanding invoices totaling $1,930,974, until the total amount paid
under this agreement reaches $1.6 million (to include the initial payment of
$300,000) beginning not later than either August 1, 2015, or ten days after Rock
Creek obtains additional investor financing, whichever date is later. If Rock
Creek fails to obtain additional investor financing by August, 15, 2015, the
parties agree to return to United States Magistrate Judge David J. Novak to
enforce or restructure this agreement.

 



3.As an inducement for early payment by Rock Creek, in addition to the $300,000
payment due by May 29, 2015, Williams agrees to forego any remaining balance as
to the amount owed to McGuireWoods LLP if Rock Creek makes either of the
following payments:

 



 

 

 



a.By December 1, 2015: additional payment of $900,000 (inclusive of the monthly
payments of $45,000 but not including the $300,000 initial payment on May 29,
2015); or

 



b.By June 1, 2016: additional payment of $1.1 million (inclusive of the monthly
payments of $45,000 but not including the $300,000 initial payment on May 29,
2015).

 

As to Steptoe and Johnson LLP

 



4.Rock Creek shall pay Steptoe and Johnson LLP a monthly sum of $15,000, as to
Steptoe & Johnson’s claimed outstanding invoices totaling $629,897, until the
total amount paid under this agreement reaches $437,000, beginning not later
than either August 1, 2015, or ten days after Rock Creek obtains additional
investor financing, whichever date is later. If Rock Creek fails to obtain
additional investor financing by August, 15, 2015, the parties agree to return
to United States Magistrate Judge David J. Novak to restructure this agreement.

 



5.As an inducement for early payment by Rock Creek, Williams agrees to forego
any remaining balance as to the amount owed to Steptoe and Johnson LLP if Rock
Creek makes either of the following payments:

 



a.By December 1, 2015: total payment of $327,750 (inclusive of the monthly
payments of $15,000); or

 



b.By June 1, 2016: total payment of $382,375(inclusive of the monthly payments
of $15,000) .

 



 

 

  





As to Both McGuireWoods LLP and Steptoe and Johnson LLP

 



6.Upon full payment of the funds to McGuireWoods and Steptoe and Johnson LLP
under the terms set forth above, Williams shall provide Rock Creek with a full
release as to any indemnification issues connected to Williams’ representation
by McGuireWoods LLP and Steptoe and Johnson LLP. Such release shall only become
effective on the ninety-first calendar day (the “Release Effective Date”) after
the last irrevocable payment set forth above with no voluntary or involuntary
bankruptcy petition having been filed by or against Rock Creek on or before the
Release Effective Date.

  



7.In the event of a breach of this agreement, Williams shall retain the right to
claim what he and McGuireWoods and Steptoe and Johnson contend are the full
amounts of the outstanding invoices less the actual amounts paid under this
agreement. Rock Creek does not waive its rights to contest or dispute what
Williams or McGuireWoods and Steptoe and Johnson contend are the full amounts of
the outstanding invoices;

  



8.Any disputes arising under this Agreement shall be submitted to U.S.
Magistrate Judge David J. Novak for binding arbitration, with the prevailing
party awarded its costs to include reasonable attorneys’ fees;

  



9.The parties shall ensure that any Stipulation of Dismissal filed in this case
shall explicitly provide that the Court shall retain jurisdiction to enforce the
terms of this Agreement and any arbitration award resulting from the procedure
in Paragraph 3 in accordance with Kokkonen v. Guardian Life Insurance Co. of
America, 511 U.S. 375 (1994).

 



 

 

  



Seen and Agreed:       For Defendant Rock Creek:             /s/ Lee Canaan  
/s/ Benjamin M. Dent Lee Canaan   Benjamin M. Dent                   /s/ Curt
Creely   /s/ Chris Griffin Curt Creely, Esquire   Chris Griffin, Esquire Counsel
for Rock Creek   Counsel for Rock Creek                   For Defendant Williams
and McGuireWoods:             /s/ Warren Zirkle     Warren Zirkle, Esquire    
Counsel for Williams/McGuireWoods                       For Defendant Williams
and Steptoe and Johnson LLP:             /s/ Erik Kitchen     Erik Kitchen,
Esquire     Counsel for Williams/Steptoe and Johnson LP    



 



 

